       Case 1:16-cv-01550-RC-RMM Document 24 Filed 02/20/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                              )
LELCHOOK, et al.                              )
                                              )
                               Plaintiffs,    )
                                              )
       v.                                     )         Civil Action No. 16-01550 (RC)(RMM)
                                              )
SYRIAN ARAB REPUBLIC                          )
                                              )
                          Defendant.          )
____________________________________          )

         PLAINTIFF’S MOTION TO SUBSTITUTE ALEXANDER LELCHOOK, AS THE
      EXECUTOR OF THE ESTATE OF DORIS LELCHOOK, FOR PLAINTIFF DORIS
                                LELCHOOK


       COME NOW Plaintiff Alexander Lelchook, by and through the undersigned counsel, and

hereby respectfully moves this Court pursuant to Fed. R. Civ. P. 25(a) to substitute Alexander

Lelchook, as the Executor of the Estate of Doris Lelchook, as Plaintiff in place of the late Doris

Lelchook, individually. In support of this motion, Plaintiff states the following:

       1. On December 5, 2018, Doris Lelchook, a Plaintiff in her individual capacity in the

            above referenced action, passed away in Arlington, Virginia. A copy of her Certificate

            of Death is attached hereto as Exhibit A.

       2. On January 30, 2019, the Circuit Court of Arlington County, Virginia issued Letters

            Testamentary appointing Alexander Lelchook as Executor of the Estate of the late

            Doris Lelchook. A copy of the Letters Testamentary is attached hereto as Exhibit B.

       3. Alexander Lelchook is the son of the late Doris Lelchook. He is also a Plaintiff in this

            matter in his own individual capacity, as he is the brother of the decedent David Martin

            Lelchook, who was murdered by terrorist, which is the basis for this action.
       Case 1:16-cv-01550-RC-RMM Document 24 Filed 02/20/19 Page 2 of 2



       4. Pursuant to Fed.R.Civ. P 25(a), if a party dies, the Court may order the substitution of

           the party with the decedent’s representative.

       WHEREFORE, for the reasons set forth above, Plaintiff respectfully requests that the Court

substitute Alexander Lelchook, as Executor of the Estate of the Doris Lelchook, as Plaintiff in

place of the late Doris Lelchook.



Dated: February 20, 2019                             Respectfully submitted,

                                                     HEIDEMAN NUDELMAN & KALIK, PC
                                                     1146 19th Street, NW, 5th Floor
                                                     Washington, DC 20036
                                                     Telephone: 202-463-1818
                                                     Telefax: 202-463-2999

                                                     By: /s/ Tracy Reichman Kalik_______
                                                        Richard D. Heideman (No. 377462)
                                                        Noel J. Nudelman (No. 449969)
                                                        Tracy Reichman Kalik (No. 462055)
